DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 and 18 are objected to because of the following informalities:  there is a “.” missing after “3” in claim 3.  The term “hyaluronic” appears to be misspelled in claims 3 and 18.  Appropriate correction is required.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grune (US patent Pub. 2008/0219939).
Grune discloses a sunblock composition providing ultraviolet radiation protective agents that can be used in various compositions  or formulations, specifically those of a higher SPF value that utilize micronized zinc dioxide, micronized titanium oxide, glass microspheres, glycerin and/or aloe, a carrier oil, and an emulsifier (ABSTRACT).  Grune discloses a composition comprising a humectant (glycerin), thickener, dispersing agent (silicone oil), emulsifier, emollient (almond oil), preservative and antioxidant (tocopherol) (see reference claims 1, 7 and 14).  Grune anticipates the instant claims insofar as it . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grune (US Patent Pub. 2008/0219939)as applied to claims 1 and 6 above.

The prior art discloses the use of about 30% zinc oxide, 1 to 20% glycerin, and 0.05% to 20% almond oil 2% oil. Thus, the prior art differs from the instant claims insofar as it does not disclose the particular endpoints recited therein, i.e. 30 to 40% zinc oxide, 0.5 to 5% glycerin, and 15 to 40% almond oil. It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.
Claims 3, 10, 16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grune (US Patent Pub. 2008/0219939) as applied to claims 1 and 6 above, and further in view of Krzysik (US Patent Pub. 2004/0228811).
Grune is discussed above and differs from the instant claims insofar as they do not disclose the claimed preservatives or a wipe.


It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a known preservative, such as benzoic acid in the formulation of Grune and to use the formulation on a wipe motivated by the desire to provide a convenient way of applying sunscreen to the body, as well as a convenient way of carrying and transporting the sunscreen product as taught by Krzysik.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612